DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-22, 24-30 are subject under examination.

Response to Arguments
Applicant Argument: Applicant argued reference doesn’t teach first transmission… includes information indicating whether the second transmission is for traffic that is periodic, periodic with jitter, or aperiodic.
Examiner Argument: Examiner respectfully disagrees. Wei teaches first transmission… includes information indicating whether the second transmission is for traffic that is periodic, periodic with jitter, or aperiodic (see para 0108 “ The CB grant pool of the present embodiment is signaled by layer 1 signaling in a semi-static manner. Layer 1 signaling may include dynamic scheduling (in which the CB grant pool, as defined by its size, location in time and frequency, may be changed after an interval (that is, in a semi-static manner))or SPS in which CB grant pool, together with its pattern (Which defines how to use the resources of the radio frame for the CB grant pool- for example, the periodicity between CB grant pool resources of the radio frame) may be changed after interval”) ; see para 0090 “If SPS is used, then the resource pattern of the CB grant is pre-defined with fixed periodicity.”)[ layer 1 signaling is interpreted as first transmission which includes scheduling information of CB grant and since resource allocation for the CB grant is defined with periodicity in SPS, it implies CB grant (second transmission) will be periodic according to periodicity defined in layer 1 signaling]

Claim Objections
Claim 30 is objected to because of the following informalities:  
In amendment filed on 02/01/2021, in claim 30 applicant is claiming “The apparatus of claim 0,” and claim has been marked as original. In the original set of claims, claim 30 is claiming  “ The apparatus of claim 29,” Appropriate correction is required. For the purpose of examining claim 30 is interpreted to be dependent on claim 29.

Claim Rejections - 35 USC § 103
8.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



7.     Claim(s) 1,3- 6, 7, 9, 11, 12, 13-15, 16, 18, 20, 21, 22, 23, 24, 26, 28 and 30 is/are rejected under 35 U.S.C. 103 as being anticipated by Kim (US 2017/0055280A1) in view of Wei (US 2019082359 A1).

Regarding claim 1, Kim teaches a method of wireless communication performed by a user equipment (UE) see para 0153 “a transmission UE 20”) , comprising:
transmitting a first transmission, wherein the first transmission includes information identifying a window, and wherein the UE is to transmit at least part of a second transmission in the window (see para 0153 “a transmission UE 20 may transmit control information to a reception UE 30 in order to perform the D2D communication”; see para 0154 “The control information may include various pieces of information for the transmission UE 20 to perform the D2D communication. For example, the information may include .. the position information of the resource that is to be used for the transmission UE 20 to perform the D2D communication”) ; and
transmitting at least part of the second transmission in the window (see para 0158 “The transmission UE 20 that transmits the control information may transmit the D2D data through the transmission resource of the D2D data period that is notified to the reception UE 30 through the control information.”)
Kim doesn’t teach includes information indicating whether the second transmission is for traffic that is periodic, periodic with jitter, or aperiodic. 
(see para 0108 “ The CB grant pool of the present embodiment is signaled by layer 1 signaling in a semi-static manner. Layer 1 signaling may include dynamic scheduling (in which the CB grant pool, as defined by its size, location in time and frequency, may be changed after an interval (that is, in a semi-static manner))or SPS in which CB grant pool, together with its pattern (Which defines how to use the resources of the radio frame for the CB grant pool- for example, the periodicity between CB grant pool resources of the radio frame) may be changed after interval”) ; see para 0090 “If SPS is used, then the resource pattern of the CB grant is pre-defined with fixed periodicity.”)[ layer 1 signaling is interpreted as first transmission which includes scheduling information of CB grant and since resource allocation for the CB grant is defined with periodicity in SPS, it implies CB grant (second transmission) will be periodic according to periodicity defined in layer 1 signaling]
	Thus it would have been obvious to a person with ordinary skills in the ar before the effective filing date of the invention to combine the second transmission is for traffic that is periodic in the system of Kim. The motivation is to define the use of resources (Wei: See para 0108)

Regarding claim 22, Kim teaches a user equipment (UE) for wireless communication, comprising: a memory (see para 0313 “A UE 20 includes .. a memory 23”) ; and
ee para 0313 “A UE 20 includes a processor 21, a radio frequency (RF) unit 22 and a memory 23”), the memory and the one or more processors configured to:
transmit a first transmission, wherein the first transmission includes information identifying a window, and wherein the UE is to transmit at least part of a second transmission in the window(see para 0153 “a transmission UE 20 may transmit control information to a reception UE 30 in order to perform the D2D communication”; see para 0154 “The control information may include various pieces of information for the transmission UE 20 to perform the D2D communication. For example, the information may include .. the position information of the resource that is to be used for the transmission UE 20 to perform the D2D communication”); and
transmit at least part of the second transmission in the window(see para 0158 “The transmission UE 20 that transmits the control information may transmit the D2D data through the transmission resource of the D2D data period that is notified to the reception UE 30 through the control information.”).
Kim doesn’t teach includes information indicating whether the second transmission is for traffic that is periodic, periodic with jitter, or aperiodic. 
Wei teaches 20190082359 wherein includes the information identifying the window indicates whether the second transmission is for traffic that is periodic, periodic with jitter, or aperiodic. (see para 0108 “ The CB grant pool of the present embodiment is signaled by layer 1 signaling in a semi-static manner. Layer 1 signaling may include dynamic scheduling (in which the CB grant pool, as defined by its size, location in time and frequency, may be changed after an interval (that is, in a semi-static manner))or SPS in which CB grant pool, together with its pattern (Which defines how to use the resources of the radio frame for the CB grant pool- for example, the periodicity between CB grant pool resources of the radio frame) may be changed after interval”) ; see para 0090 “If SPS is used, then the resource pattern of the CB grant is pre-defined with fixed periodicity.”)[ layer 1 signaling is interpreted as first transmission which includes scheduling information of CB grant and since resource allocation for the CB grant is defined with periodicity in SPS, it implies CB grant (second transmission) will be periodic according to periodicity defined in layer 1 signaling]
	Thus it would have been obvious to a person with ordinary skills in the ar before the effective filing date of the invention to combine the second transmission is for traffic that is periodic in the system of Kim. The motivation is to define the use of resources (Wei: See para 0108)

Regarding claim 28, Kim teaches a non-transitory computer-readable medium storing one or more instructions for wireless communication (see para 0313 “A UE 20 includes a processor 21, a radio frequency (RF) unit 22 and a memory 23.”) , the one or more instructions comprising:
one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the one or more processors (see para 0317 “The module may be stored in the memory 23 and executed by the processor 21.”) to:
(see para 0153 “a transmission UE 20 may transmit control information to a reception UE 30 in order to perform the D2D communication”; see para 0154 “The control information may include various pieces of information for the transmission UE 20 to perform the D2D communication. For example, the information may include .. the position information of the resource that is to be used for the transmission UE 20 to perform the D2D communication”); and
transmit at least part of the second transmission in the window(see para 0158 “The transmission UE 20 that transmits the control information may transmit the D2D data through the transmission resource of the D2D data period that is notified to the reception UE 30 through the control information.”)...
Kim doesn’t teach includes information indicating whether the second transmission is for traffic that is periodic, periodic with jitter, or aperiodic. 
Wei teaches 20190082359 wherein includes the information identifying the window indicates whether the second transmission is for traffic that is periodic, periodic with jitter, or aperiodic. (see para 0108 “ The CB grant pool of the present embodiment is signaled by layer 1 signaling in a semi-static manner. Layer 1 signaling may include dynamic scheduling (in which the CB grant pool, as defined by its size, location in time and frequency, may be changed after an interval (that is, in a semi-static manner))or SPS in which CB grant pool, together with its pattern (Which defines how to use the resources of the radio frame for the CB grant pool- for example, the periodicity between CB grant pool resources of the radio frame) may be changed after interval”) ; see para 0090 “If SPS is used, then the resource pattern of the CB grant is pre-defined with fixed periodicity.”)[ layer 1 signaling is interpreted as first transmission which includes scheduling information of CB grant and since resource allocation for the CB grant is defined with periodicity in SPS, it implies CB grant (second transmission) will be periodic according to periodicity defined in layer 1 signaling]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the second transmission is for traffic that is periodic in the system of Kim. The motivation is to define the use of resources (Wei: See para 0108)

Regarding claim 3, Kim teaches wherein the information identifying the window identifies a length of a frame that is to include the window (See para 0288 “The allocation information of time resource in the resource pool [circle around (1)] a unit of time that is a basis of a time region such as a subframe”)

Regarding claim 6, Kim teaches the information identifying the window identifies a frequency associated with the window and a time associated with the window (See para 0028 “information related to a position of the D2D data resource region includes at least one of frequency hopping information, frequency resource information, time hopping information or time resource information”).

para 0154 “The control information may include various pieces of information for the transmission UE 20 to perform the D2D communication. For example, the information may include..the position information of the resource that is to be used for the transmission UE 20 to perform the D2D communication”).

Regarding claim 14, Kim teaches wherein the first transmission comprises a control channel only. (see para 00153 “a transmission UE 20 may transmit control information to a reception UE 30 in order to perform the D2D communication. “ para 0154 “The control information may include various pieces of information for the transmission UE 20 to perform the D2D communication. For example, the information may include an identifier (ID) of the transmission UE, a buffer state of the transmission UE 20, the position information of the resource that is to be used for the transmission UE 20 to perform the D2D communication”)[ since the first transmission includes transmission of control information , therefore it is interpreted to be the control channel information]

Regarding claim 15, Kim teaches the second transmission is transmitted using non-contiguous resources (See para 0127 “The transmission of the MAC PDU transmitted by one UE may be repeated (for example, repeated four times) contiguously or non-contiguously in the.. period.”)

 see para 0153 “a transmission UE 20 may transmit control information to a reception UE 30 in order to perform the D2D communication” ;see para 0158 “The transmission UE 20 that transmits the control information may transmit the D2D data through the transmission resource of the D2D data period that is notified to the reception UE 30 through the control information.”).

Regarding claim 13, Kim teaches wherein the first transmission comprises a control channel and a data channel. (see para 00153 “a transmission UE 20 may transmit control information to a reception UE 30 in order to perform the D2D communication. “ para 0154 “The control information may include various pieces of information for the transmission UE 20 to perform the D2D communication.”)[ since the first transmission includes transmission of control information , therefore it is interpreted to be the control channel information]


Regarding claim 4, Kim doesn’t teach the second transmission is based at least in part on a contention procedure performed by the UE in the window.
 Wei teaches wherein the second transmission is based at least in part on a contention procedure performed by the UE in the window (see para 0089 “the UEs to use contention based (CB) transmission”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the second transmission is based at (Wei: see para 0088)

Regarding claim 11, 26,  Kim doesn’t teach wherein the window is semi-persistently scheduled based at least in part on the information identifying the window.
 Wei teaches wherein the window is semi-persistently scheduled based at least in part on the information identifying the window. (see para 0108 “Layer 1 signaling may include dynamic scheduling (in which the CB grant pool, as defined by its size, location in time and frequency, may be changed after an interval (that is, in a semi-static manner))or SPS in which CB grant pool, together with its pattern (Which defines how to use the resources of the radio frame for the CB grant pool- for example, the periodicity between CB grant pool resources of the radio frame) may be changed after interval”) ; see para 0090 “If SPS is used, then the resource pattern of the CB grant is pre-defined with fixed periodicity.”)[ layer 1 signaling is includes SPS ]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the window is semi-persistently scheduled based at least in part on the information identifying the window in the system of Kim. The motivation is to maintain system performance (Wei: See para 0096) 

Regarding claim 12, Kim doesn’t teach the information identifying the window includes one or more bits identifying a repetition scheme or periodicity for the window.
 (see para 0108 “Layer 1 signaling may include dynamic scheduling (in which the CB grant pool, as defined by its size, location in time and frequency, may be changed after an interval (that is, in a semi-static manner))or SPS in which CB grant pool, together with its pattern (Which defines how to use the resources of the radio frame for the CB grant pool- for example, the periodicity between CB grant pool resources of the radio frame) may be changed after interval”) ; see para 0090 “If SPS is used, then the resource pattern of the CB grant is pre-defined with fixed periodicity.”)[ layer 1 signaling is includes SPS and resource allocation for the CB grant is defined with periodicity in SPS, ]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine one or more bits identifying a repetition scheme or periodicity for the window in the system of Kim . The motivation is to maintain system performance (Wei: See para 0096)

Regarding claim 5, Kim doesn’t teach the UE is associated with a higher listen-before talk (LBT) priority or a higher contention priority in the window than another UE .
Wei teaches wherein the UE is associated with a higher listen-before talk (LBT) priority or a higher contention priority in the window than another UE (See para 0125 “That is, one UE in the group may need to have a higher priority than the other UEs (for example, a UE belonging to emergency services personnel), and thus the access probability for different UEs in the group may be differentiated so that the higher priority UE has a greater probability of accessing CB resources of the CB grant pool than the other UEs in the group”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the UE is associated with a higher listen-before talk (LBT) priority or a higher contention priority in the window than another UE in the system of Kim. The motivation is to maintain system performance (Wei: See para 0096) 

Regarding claims 7,  Kim doesn’t teach a size or a location of the window is based at least in part on one or more of a traffic pattern associated with the UE or a latency parameter associated with the UE.
Wei teaches wherein a size or a location of the window is based at least in part on one or more of a traffic pattern associated with the UE or a latency parameter associated with the UE (see para 0115 “The pool size depends on the group size as well as the data traffic demand/activity of the group”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine a size or a location of the window is based at least in part on one or more of a traffic pattern associated with the UE in the system of Kim. The motivation is to maintain system performance (Wei: see para 0096)


Regarding claim 16, 27, 30,  Kim doesn’t teach the second transmission is transmitted using particular resources, and wherein the particular resources are 
Wei teaches the second transmission is transmitted using particular resources, and wherein the particular resources are selected not to overlap preemptive resources based at least in part on priority levels of one or more other UEs performing a transmission in the window.  (See para 0103 “UE may use the resources of the single CB grant at any one time in order to avoid a collision.”; see para 0125 “That is, one UE in the group may need to have a higher priority than the other UEs (for example, a UE belonging to emergency services personnel), and thus the access probability for different UEs in the group may be differentiated so that the higher priority UE has a greater probability of accessing CB resources of the CB grant pool than the other UEs in the group.”)[ avoid collision is interpreted as avoiding overlap].
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine particular resources are not occupied by the transmission associated with the one or more other UE in the system of Kim. The motivation is to maintain system performance (Wei: See para 0096).

Regarding claim 18, Kim doesn’t teach the particular resources are not occupied by the transmission associated with the one or more other UEs.
Wei teaches the particular resources are not occupied by the transmission associated with the one or more other UEs (See para 0134 “The non-allocated communication resources are available for use by any UE (using conventional scheduling, for example), and thus such a distributed arrangement allows greater flexibility in the use of the repeating interval of communication resources.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine particular resources are not occupied by the transmission associated with the one or more other UE in the system of Kim. The motivation is to maintain system performance (Wei: See para 0096)


Regarding claim 21, Kim doesn’t teach wherein the window is selected based at least in part on windows of one or more other UEs, wherein the one or more other UEs satisfy a proximity threshold.  
Wei teaches the window is selected based at least in part on windows of one or more other UEs, wherein the one or more other UEs satisfy a proximity threshold. (see para 0057 “UEs within a certain proximity to each other (as determined by a predetermined proximity threshold, for example) and with a similar direction of movement will form a group”; see para 0125 “see para 0125 “That is, one UE in the group may need to have a higher priority than the other UEs (for example, a UE belonging to emergency services personnel), and thus the access probability for different UEs in the group may be differentiated so that the higher priority UE has a greater probability of accessing CB resources of the CB grant pool than the other UEs in the group”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the window is selected based at least Wei: See para 0096)


11.    Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20170055280 A1) in view of Wei (US 2019082359 A1) and further in view of Kumar Parameswarn Rajamma (US 20190068342 A1) hereafter referred as Kumar. 

Regarding claim 19, Kim doesn’t teach the particular resources are selected based at least in part on proximity of the one or more other UEs.
Kumara teaches the particular resources are selected based at least in part on proximity of the one or more other UEs. (US 20190068342 A1: See para 0058 “In an embodiment, the selecting (e.g. in block 464) is based on radio resources used by other terminal devices applying device-to -device communication in the proximity of the first terminal device,”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the particular resources are selected based at least in part on proximity of the one or more other UEs in the system of Kim. The motivation is to provide better efficiency (Kumar: see para 0022)



12.      Claim 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20170055280 A1) in view of Wei (US 2019082359 A1) and further in view of Kim (US 2008/0084851) hereafter referred as Kim’851 


Regarding claim 8, Kim doesn’t teach wherein the second transmission occupies less than all of the window.
Kim’851 teaches the second transmission occupies less than all of the window. (see para 0144 “the state transition has happened to the state that requires less transmission resources, the UE transmits the packet over previously allocated transmission resources.”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the particular resources are selected based at least in part on a past window or a past transmission by the one or more other UEs in the system of Kim. The motivation to efficiently using the resource (Kim’851: see para 0043)


13.    Claim 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20170055280 A1) in view of Wei (US 20190082359 A1) and further in view of Kim (US 2008/0084851) hereafter referred as Kim’851 

Regarding claim 17, Kim doesn’t teach the particular resources are selected based at least in part on a past window or a past transmission by the one or more other UEs.
Kim’851 teaches the particular resources are selected based at least in part on a past window or a past transmission by the one or more other UEs (see para 0084 “allocated persistent transmission resources”; see para 0138 “The term `persistently allocated transmission resources` refers to transmission resources previously allocated so that the UE can use the resources at a predetermined time without undergoing a separate transmission resource allocation process.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the particular resources are selected based at least in part on a past window or a past transmission by the one or more other UEs in the system of Kim. The motivation to maintain system performance (Kim’851: see para 0096)


14.      Claims 10 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20170055280 A1) in view of Wei (US 2019082359 A1) and in view of Tang  (US 2019/0246376).

Regarding claim 10, 25, Kim doesn’t teach wherein a size of the window is based at least in part on a packet size of the second transmission. 
Tang  (US 2019/0246376) teaches a size of the window is based at least in part on a packet size of the second transmission. (see para 0013 “determining, by the terminal device, the target resource pool from the at least two resource pools according to the condition parameter and according to at least one of a size of a data packet to be transmitted”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the a size of the window is based at least in part on a packet size in the system of Kim. The motivation is to communicates (Tang: See para 0136).

Claim Rejections - 35 USC § 102
15.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


16.     Claim(s) 29 is/are rejected under 35 U.S.C. 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2017/0055280A1).

Regarding claim 29, Kim teaches an apparatus for wireless communication, comprising:
means for transmitting a first transmission, wherein the first transmission includes information identifying a window, and wherein the UE is to transmit at least part of a second transmission in the window(see para 0153 “a transmission UE 20 may transmit control information to a reception UE 30 in order to perform the D2D communication”; see para 0154 “The control information may include various pieces of information for the transmission UE 20 to perform the D2D communication. For example, the information may include .. the position information of the resource that is to be used for the transmission UE 20 to perform the D2D communication”); and
(see para 0158 “The transmission UE 20 that transmits the control information may transmit the D2D data through the transmission resource of the D2D data period that is notified to the reception UE 30 through the control information.”)..

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAMIT KAUR/Examiner, Art Unit 2416          

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416